                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA

 SONDER USA, INC.                                                      CIVIL ACTION


 VERSUS                                                                CASE NO. 18-13891


 635 N. SCOTT, LLC                                                     SECTION: “G”(5)

                                      ORDER AND REASONS

       Before the Court is Plaintiff Sonder USA Inc.’s (“Plaintiff”) “Motion to Remand.”1 Having

considered the motion, the memoranda in support and in opposition, the record, and the applicable

law, the Court will deny the motion.

                                          I. Background

       In the Petition, Plaintiff alleges that it sublet multiple properties from Defendant 635 N.

Scott, LLC (“Defendant”) as premises for Plaintiff’s business. 2 Plaintiff contends that though

Defendant was responsible for maintenance in each unit, Defendant failed to address issues such

as mold, leaks in the air conditioning units, and other defects that arose.3 Plaintiff asserts that it

was forced to relocate its guests to properties not owned by Defendant, and ultimately Plaintiff

sought to terminate all leases with Defendant for “failure to remediate the property.”4

       On December 10, 2018, Plaintiff filed a Petition for Declaratory Judgment in the Civil




       1
           Rec. Doc. 8.

       2
           Rec. Doc. 1-2 at 1.

       3
           Id. at 2.

       4
           Id. at 3.



                                                  1
District Court for the Parish of Orleans, State of Louisiana seeking a declaratory judgment

terminating all leases with Defendant based on Defendant’s failure to maintain the properties.5

       On December 17, 2018, Defendant removed the case to this Court.6 On January 16, 2019,

Plaintiff filed the instant motion to remand.7 On February 19, 2019, Defendant filed an opposition.8

On February 26, 2019, with leave of Court, Plaintiff filed a reply.9

                                      II. Parties’ Arguments

A.     Plaintiff’s Arguments in Support of the Motion to Remand

       In the motion, Plaintiff asserts that federal courts have substantial discretion in declining

to hear declaratory judgment actions, and the state law issues in this case warrant remand back to

state court.10 Plaintiff cites the Supreme Court case Wilton v. Seven Falls,11 for the proposition that

in declaratory judgment actions, federal courts should consider principles of practicality and wise

judicial administration when determining whether to retain jurisdiction over a case.12 Plaintiff lists

the “Trejo factors” utilized by the Fifth Circuit in determining whether to decide or dismiss a

declaratory judgment action, and though Plaintiff admits that the Trejo factors are not entirely

applicable in the instant matter, Plaintiff alleges that the Trejo factors center on principles of



       5
           Id. at 1.

       6
           Rec. Doc. 1.

       7
           Rec. Doc. 8.

       8
           Rec. Doc. 17.

       9
           Rec. Doc. 20.

       10
            Rec. Doc. 8-1 at 2.

       11
            515 U.S. 277 (1995).

       12
            Id. at 3.



                                                  2
comity and federalism that all weigh in favor of remand.13

       Plaintiff contends that in this action, “there is no question that principles of fairness,

efficiency, and proper allocation of decision-making warrant remand.”14 Plaintiff insists that

because the case involves Louisiana properties, a Louisiana LLC, and leases that were executed in

Louisiana, Louisiana state courts are the most appropriate forum for the action.15 Plaintiff presents

the Fifth Circuit statement that “there is no ‘per se rule requiring a district court to hear a

declaratory judgment action when there is no pending state litigation,’”16 and Plaintiff describes

several cases in which federal district courts remanded a declaratory action because the issues were

based purely on state law.17 Plaintiff argues that the instant matter involves solely issues of

Louisiana law on interpreting leases.18 Plaintiff also presents language from the leases stating that

“the parties ‘irrevocably submit to the exclusive jurisdiction of the courts of competent jurisdiction

in the State of Louisiana with respect to all matters relating to this agreement.’”19 Based on this,

Plaintiff contends that Louisiana courts are the fairest and most appropriate forum for deciding




       13
            Id. at 7–8.

       14
          Id. at 3–4 (citing Sherwin-Williams Co. v. Holmes Cnty., 343 F.3d 383 (5th Cir. 2003); Hermitage Ins. Co.
       v. Jack Hamilton Constr. of Cent. Fla., Inc., No. 08-CV-879, 2009 WL 10670001, at *5 (M.D. Fla. May 12,
       2009)).

       15
            Id.
       16
            Id. at 5 (quoting Sherwin Williams Co., 343 F.3d at 394).

       17
         Id. at 5–7 (Huth v. Hartford Insurance Co. of the Midwest, 298 F.3d 800 (9th Cir. 2002); Teva Pharm.,
       USA, Inc. v. Am. Motorists Ins. Co., No. 08-477, 2008 WL 4596186 (E.D. Mo. Oct. 14, 2008) University of
       Georgia Athletic Association v. Fireman’s Fund Ins. Co., 2006 WL 1652482 (M.D. Ga. June 13, 2006);
       Hermitage Insurance Co. v. Jack Hamilton Construction of Central, Inc., No. 08-879 , 2009 WL 10670001
       (M.D. Fla. May 12, 2009)).

       18
            Id. at 6–7.

       19
            Id. at 7 (quoting Rec. Doc. 1-3 at ¶22).



                                                          3
this action.20 Accordingly, Plaintiff urges the Court to grant the motion to remand.21

B.      Defendant’s Arguments in Opposition to the Motion to Remand

        In opposition, Defendant argues that this Court has jurisdiction to hear the case, and

because there is no parallel state proceeding, Plaintiff’s arguments in support of remand are

inapplicable to the instant matter.22 First, Defendant alleges that “[m]ost of the issues discussed in

[Plaintiff’s] Motion to Remand do not apply to this litigation, which involves the removal of a case

based upon diversity of citizenship.”23 Defendant asserts that in this case, the parties are

completely diverse and the amount in controversy is met.24 Further, Defendant avers that none of

the lease provisions require that the case be litigated in state court.25 Defendant claims that Plaintiff

misconstrues the lease language when it insists that state courts are the agreed forum.26 Defendant

avers that the lease’s language mentioning “…courts of competent jurisdiction in the State of

Louisiana…” applies equally to federal courts in Louisiana.27

        Next, Defendant contends that the Trejo factors that Plaintiff mentions in the motion are

only applicable where there are “parallel state court proceedings involving the same underlying




        20
             Id. at 7.

        21
             Id. at 9.

        22
             Rec. Doc. 17 at 1.

        23
             Id.

        24
             Id.

        25
             Id. at 11–12.

        26
             Id.

        27
             Id. at 12.



                                                   4
factual and legal issues.”28 Defendant asserts that there is no parallel state proceeding here, so the

Trejo factors are inapplicable. 29 Yet, Defendant asserts that were the Court to consider these

factors, they all weigh against remand.30 Additionally, Defendant argues that federal jurisprudence

recognizes only four types of abstention, and none of them are appropriate here, including

Colorado River abstention.31

       Finally, Defendant states that “[t]he federal courts have a ‘virtually unflagging obligation’

to exercise the jurisdiction conferred upon them,”32 and courts should only abstain where there are

“exceptional circumstances.”33 Defendant avers that under the three-step inquiry in Orix Credit

Alliance, Inc. v. Wolfe,34 this Court may rightfully retain the action.35 In response to Plaintiff’s

arguments that issues of state law are best decided by state courts, Defendant argues that federal

courts sitting in diversity apply state law to issues on a regular basis, and it would “essentially do

away with diversity jurisdiction” to dismiss a case simply because state law is involved. 36

Therefore, Defendant contends that because the Court has diversity jurisdiction over the matter,




       28
            Id. at 1.

       29
            Id. at 3.

       30
            Id. at 6 –8.

       31
            Id. at 4.

       32
            Id. at 3 (quoting Diamond Offshore Co. v. A&B Builders, Inc., 302 F.3d 531 (5th Cir. 2002)).

       33
            Id. (quoting Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 716 (1996)).

       34
            212 F.3d 891 (5th Cir. 2000).

       35
            Rec. Doc. 17 at 6–8.

       36
            Id. at 11.



                                                          5
and there is no legitimate reason for abstention, the Court should deny the motion to remand.37

C.     Plaintiff’s Arguments in Further Support of the Motion to Remand

       In reply, Plaintiff argues that the Fifth Circuit has rejected a bright line rule that district

courts must retain jurisdiction over a declaratory judgment action simply because there is no

pending state court action.38 Plaintiff asserts that the Court has full discretion on how to handle

this case.39 Plaintiff then renews its argument that several other district courts have remanded

similar declaratory actions based on a finding that the issues involved solely state law. 40 Plaintiff

contends that similarly, this case contains only state law issues and Louisiana courts would be the

most appropriate forum.41 For these reasons, Plaintiff urges the Court to remand the action.42

                                             III. Law & Analysis


       The Declaratory Judgment Act, codified at 28 U.S.C. § 2201, provides:

         (a) In a case of actual controversy within its jurisdiction, . . . any court of the
         United States, upon the filing of an appropriate pleading, may declare the rights

       37
            Id. at 1.

       38
            Rec. Doc. 20 at 1.

       39
            Id. at 2–3.

       40
            Id.

       41
            Id. at 3–5.

       42
          Id. at 5. Plaintiff also appears to argue in its reply that the parties are not completely diverse. Plaintiff
       requests that the Court order jurisdictional briefing to explore the citizenship of Defendant’s LLC members.
       Rec. Doc. 20 at 2. Defendant has already provided said information to the Court. Defendant attached to its
       Notice of Removal a declaration of Defendant’s sole member, Joshua Bruno. Rec. Doc. 1-8. Mr. Bruno
       declares that he is a resident of Florida. Id. As the Fifth Circuit has explained, “the party seeking to assert
       jurisdiction must present sufficient facts as to make out only a prima facie case supporting jurisdiction.”
       Alpine View Co. v. Atlas Copco AB, 205 F.3d 208, 215 (5th Cir. 2000) (citing Felch v. Transportes Lar–Mex
       SA De CV, 92 F.3d 320, 326 (5th Cir. 1996)). The Court “must accept as true that party’s uncontroverted
       allegations, and resolve in its favor all conflicts between the facts contained in the parties’ affidavits and
       other documentation.” Id. (internal citations omitted). Defendant has made a prima facie showing to support
       jurisdiction, and Plaintiff does not present any evidence to controvert Defendant’s allegations. Therefore, the
       Court will not order additional jurisdictional briefing at this time.



                                                         6
          and other legal relations of any interested party seeking such declaration, whether
          or not further relief is or could be sought. Any such declaration shall have the
          force and effect of a final judgment or decree and shall be reviewable as such.

 The Declaratory Judgment Act “is an enabling act, which confers discretion on the courts rather

 than an absolute right on a litigant.”43 In evaluating whether to decide or dismiss a declaratory

 judgment action, a federal district court must determine: “(1) whether the declaratory action is

 justiciable; (2) whether the court has the authority to grant declaratory relief; and (3) whether to

 exercise its discretion to decide or dismiss the action.”44 The Court will examine each factor in

 turn.

A.       Justiciability

         A declaratory judgment action is justiciable, or “ripe for adjudication only where an ‘actual

controversy’ exists.”45 Generally, an actual controversy exists where “a substantial controversy of

sufficient immediacy and reality [exists] between parties having adverse legal interests.” 46 A

district court must address on a case-by-case basis whether the facts are sufficiently immediate to

establish an actual controversy.47

         In the instant matter, Plaintiff seeks to terminate its leases with Defendant because of

allegations of failure to maintain the premises.48 Defendant contests that there were defects on the


         43
           Wilton v. Seven Falls, Co., 515 U.S. 277, 287 (1995) (quoting Public Serv. Comm’n of Utah v. Wycoff Co.,
         34 U.S. 237 (1952).

         44
            Sherwin-Williams Co. v. Holmes Cnty., 343 F.3d 383, 387 (5th Cir. 2003) (citing Orix Credit Alliance, Inc.
         v. Wolfe, 212 F.3d 891, 895 (5th Cir. 2000)).

         45
              Orix Credit Alliance, 212 F.3d at 895 (quoting 28 U.S.C. § 2201(a)).

         46
              Id. (quoting Middle South Energy, Inc. v. City of New Orleans, 800 F.2d 488, 490 (5th Cir. 1986)).

         47
              Id.

         48
              Rec. Doc. 1-2 at 3.



                                                            7
properties and seeks to enforce the leases.49 The Court finds that this represents an actual

controversy between the parties and their dispute is sufficiently immediate. Thus, the case is

justiciable.

B.      Authority to Grant Relief

        A district court lacks authority to consider the merits of a declaratory judgment action

when: (1) the defendant in the declaratory judgment action previously filed a lawsuit in the state

court; (2) the state court case involved the same issues as those in the federal court declaratory

judgment action; and, (3) the district court is prohibited from enjoining the state proceeding under

the Anti-Injunction Act, 28 U.S.C. 2283.50 “The absence of any of the three factors defeats

mandatory abstention, and the district court has broad discretion over whether to grant declaratory

relief.”51

        Here, there is no pending state court action between the parties. Thus, mandatory abstention

is not required and the Court has authority to grant the requested relief.

C.      Exercising Discretion to Decide or Dismiss

        “[T]he Declaratory Judgment Act has been understood to confer on federal courts unique and

 substantial discretion in deciding whether to declare the rights of litigants.”52 Although the district

 court’s discretion is broad, it is not unfettered and courts may not dismiss requests “on the basis




        49
             Rec. Doc. 17 at 5.

        50
             Sherwin-Williams Co., 343 F.3d at 388 n.1.
        51
          Sealed v. Sealed, 1994 WL 487245, at *2 (5th Cir. 1994) (citing Torch, Inc. v. LeBlanc, 947 F.2d 193, 194
        (5th Cir. 1991)).

        52
             Id.



                                                          8
 of whim or personal disinclination.”53 The Fifth Circuit has indicated that district courts should

 utilize the seven, nonexclusive Trejo factors in determining whether to decide or dismiss a

 declaratory action.54 Contrary to Defendant’s assertion, the Trejo factors are not limited to use

 only when a parallel state proceeding exists.55 They are applicable anytime a Court must analyze

 whether to decline or retain jurisdiction over a declaratory judgment action.56 The Trejo factors

 are as follows:

         (1) whether there is a pending state action in which all of the matters in
         controversy may be fully litigated; (2) whether the plaintiff filed suit in
         anticipation of a lawsuit filed by the defendant; (3) whether the plaintiff engaged
         in forum shopping in bringing the suit; (4) whether possible inequities in allowing
         the declaratory plaintiff to gain precedence in time or to change forums exist; (5)
         whether the federal court is a convenient forum for the parties and witnesses; (6)
         whether retaining the lawsuit would serve the purposes of judicial economy; and
         (7) whether the federal court is being called on to construe a state judicial decree
         involving the same parties and entered by the court before whom the parallel state
         suit between the same parties is pending.57

The Court will address each of these factors in turn.

       1.          Factor One: Pending State Action

       As discussed above, there is no pending state court action between the parties. Plaintiff

argues that despite this fact, the Court is not required to decide the instant action.58 Plaintiff is

correct in this assertion. The Fifth Circuit has indeed declared that “[t]he lack of a pending parallel



       53
            Travelers Ins. Co. v. Louisiana Farm Bureau Fed'n, Inc., 996 F.2d 774, 778 (5th Cir. 1993).

       54
            Sherwin-Williams Co., 343 F.3d at 388.

       55
            See Rec. Doc. 17 at 1.

       56
            Sherwin-Williams Co., 343 F.3d at 388.

       57
            Id. (citing St. Paul Ins. Co. v. Trejo, 39 F.3d 585 (5th Cir. 1994)).

       58
            Rec. Doc. 8-1 at 5.



                                                            9
state proceeding should not automatically require a district court to decide a declaratory judgment

action.”59 However, the Fifth Circuit has also stated that “the presence or absence of a pending

parallel state proceeding is an important factor,” and “[t]he absence of any pending related state

litigation strengthens the argument against dismissal of the federal declaratory judgment action.”60

Accordingly, the absence of a pending state action seems to weigh in favor of retaining jurisdiction.

        Plaintiff avers that because the case involves a Louisiana property, a Louisiana LLC, and

leases executed in Louisiana, a Louisiana state court is a more appropriate forum.61 Plaintiff also

presents cases from several other district courts that remanded declaratory actions because they

decided that state courts were more appropriate for dealing with issues of state law.62 While

Plaintiff is correct that Louisiana law will govern the proceedings, state law issues are adjudicated

by this Court on a regular basis and the existence of state law issues is not a hindrance to this Court

exercising jurisdiction.63 Further, issues of state law are not the equivalent of a pending parallel

state proceeding. The district court decisions that Plaintiff relies upon are not binding authority,

were not decided based on Fifth Circuit case law, and involve facts that are distinguishable from

the instant case.

        Plaintiff also presents lease language stating that all matters relating to the agreement will




        59
             Sherwin-Williams Co., 343 F.3d at 394.

        60
             Id.

        61
             Rec. Doc. 8-1 at 4.

        62
             Id. at 5–7.

        63
          See Cates v. Sears, Roebuck & Co., 928 F.2d 679, 687 (5th Cir. 1991) (stating that the Erie doctrine requires
        federal courts sitting in diversity to apply state substantive law).



                                                         10
be addressed exclusively in “courts of competent jurisdiction in the State of Louisiana.”64 Plaintiff

contends that this language means that only Louisiana state courts are appropriate, but this is a

misinterpretation of the language. A federal district court in Louisiana is a “court[] of competent

jurisdiction in the State of Louisiana.” There is not a forum-selection clause in the leases stating

that Louisiana state courts are the agreed forum. Moreover, as discussed above, it is a regular

function of federal courts sitting in diversity to apply Louisiana law to issues between the parties.

Thus, there is no issue with a federal court serving as the selected forum. Accordingly, this

argument, along with Plaintiff’s other assertions, fail to present this Court with a parallel state

proceeding as defined by the first Trejo factor. Therefore, as the Fifth Circuit reasoned in Sherwin-

Williams Co. v. Holmes Cnty: the lack of a pending state action weighs strongly against remand.65

       2.         Factors Two, Three, and Four: Fairness and Improper Forum Shopping

       The second, third, and fourth Trejo factors require the Court to consider the motivations of

the party seeking declaratory judgment in federal court, “analyzing whether the [party] is using the

declaratory judgment process to gain access to a federal forum on improper or unfair grounds.”66

The Court should examine “whether the declaratory judgment [party] filed suit ‘in anticipation’ of

a lawsuit to be filed by the [other party]; whether the [party] engaged in ‘forum shopping’ in

bringing the declaratory judgment action; and whether possible inequities exist in allowing the

declaratory judgment [party] to gain precedence in time or to change forums…”67 The instant




       64
            Rec. Doc. 8-1 at 7.

       65
            See Sherwin-Williams Co., 343 F.3d at 394.

       66
            Id. at 391–92.

       67
            Id.



                                                         11
declaratory action was initially filed in state court by Plaintiff and removed by Defendant. Thus,

the Court must examine Defendant’s motivations for removing the matter to federal court.

        Regarding the second factor, Defendant was not the party who filed the declaratory

judgment action. Plaintiff filed the action to terminate the leases with Defendant based on alleged

noncompliance.68 While Plaintiff may have sought declaratory judgment to pre-empt a lawsuit by

Defendant for non-payment, the Fifth Circuit has acknowledged that a proper purpose of a

declaratory judgment action is to allow potential defendants to resolve disputes without waiting to

be sued or until the prescriptive period expires.69 Therefore, Plaintiff’s filing of the suit was proper.

Further, because Defendant was not the party who initiated the action, Defendant did not use

declaratory judgment as an anticipatory tactic.70 This factor weighs against remand.

        Considering the third factor, concerns about forum-shopping arise when there is evidence

that the plaintiff in the case seeks the forum for its more favorable law.71 Here, Defendant removed

the action to federal court under diversity jurisdiction. The Fifth Circuit has explicitly recognized

that a traditional justification for diversity jurisdiction is “to protect out-of-state defendants.”

Removal of a case by an out-of-state defendant “does not necessarily demonstrate impermissible

forum selection.”72 Accordingly, there is no forum shopping present, and this factor weighs against

remand.




        68
             Rec. Doc. 1-2 at 3.

        69
             Sherwin-Williams Co., 343 F.3d at 397.

        70
             Rec. Doc. 17 at 7.

        71
             Sherwin-Williams, 343 F.3d at 399.

        72
             Id.



                                                      12
        The fourth factor examines whether retaining the action would allow Defendant to gain

precedence in time or a change of forums.73 Neither party asserts that there is an inequity regarding

timing, and there is no pending state proceeding. Therefore, there is no potential for one party to

gain an advantage of precedence in time. Defendant argues that no inequity arises from a change

of forum, and Plaintiff likewise does not present this contention. Plaintiff’s opposition lies in its

argument that Louisiana courts are a more appropriate forum for deciding state law. As discussed

supra, federal courts are capable of deciding issues of state law without inequity to either party. In

fact, the traditional rationale for diversity jurisdiction is that it can protect out-of-state defendants.74

Accordingly, no inequity arises from the removal of the declaratory judgment action and this factor

weighs against remand.

        Based on the foregoing, the Court finds that the three fairness factors each weigh against

remand.

        3.         Factor Five: Convenient Forum

        The state action was filed in the Civil District Court for the Parish of Orleans, State of

Louisiana. As the state court and this Court are in the same city, this Court is equally convenient

for the parties. Therefore, this factor is neutral.

        4.         Factor Six: Judicial Economy

        Plaintiff avers that the judicial economy factor is neutral because there is only one lawsuit

and judicial economy concerns are not implicated. Defendant states that this factor does not



        73
             Sherwin-Williams, 343 F.3d at 391–92.
        74
           Sherwin Williams, 343 F.3d at 399 (“[The selection of a federal forum] does not necessarily demonstrate
        impermissible forum selection when the declaratory judgment out-of-state plaintiff invokes diversity. Rather,
        it states the traditional justification for diversity jurisdiction, to protect out-of-state defendants.”).



                                                        13
support remand. The record reflects that the action is still in its infancy stage; Defendant has filed

a counterclaim, but Plaintiff has yet to respond. There are no pending Court deadlines and no issues

that have already been decided by this Court. Accordingly, either state or federal court could

efficiently decide the declaratory action. This factor is neutral.

       5.         Factor Seven: Construction of a State Judicial Decree

       There is no state judicial decree at issue between the parties and no pending parallel suit.

Therefore, this factor weighs against remand.

         For the reasons discussed above, five factors weigh against remand and two factors are

 neutral. Weighing these factors together, the Court finds it a proper exercise of its discretion to

 decline to remand the declaratory judgment action and retain jurisdiction.

                                           V. Conclusion

       Plaintiff Sonder USA Inc. urges the Court to remand the declaratory judgment action back

to state court because the case involves issues of state law. Plaintiff has not shown, however, that

the Trejo factors weigh in favor of remand. Therefore, the Court declines to remand the action.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff Sonder USA Inc.’s “Motion to Remand”75 is

DENIED.

                                     3rd day of May, 2019.
       NEW ORLEANS, LOUISIANA, this ______



                                                       ________________________________
                                                       NANNETTE JOLIVETTE BROWN
                                                       CHIEF JUDGE
                                                       UNITED STATES DISTRICT COURT

       75
            Rec. Doc. 8.



                                                  14
